DECISION
Plaintiff appealed Defendant's Notice of Deficiency Assessment, dated April 25, 2008, for tax year 2006. At a case management conference held November 6, 2008, the parties discussed Defendant's proposed adjustments. Defendant referenced its Amended Answer which included copies of applicable Internal Revenue Code sections. (Def's Amended Answer, Ex A-5 through A-8.) At the conclusion of the conference, Plaintiff expressed acceptance of Defendant's legal analysis but requested that Defendant send her a written summary of the proposed adjustments and revised tax-to-pay. Plaintiff agreed to notify the court and Defendant of her acceptance or rejection of Defendant's proposed adjustments no later than December 9, 2008.
On November 24, 2008, the court received a copy of Defendant's proposed adjustments and revised tax-to-pay. In its letter, Defendant reminded Plaintiff that she agreed "to respond to the Court by 12/09/08." (Def's Ltr at 4, Nov 24, 2008.) Defendant further stated that Plaintiff "should notify" the court "whether" she planned "to continue" her "appeal" or if she accepted Defendant's calculations. (Id.) Plaintiff failed to respond to the court by December 9, 2008.
Because Plaintiff did not respond by the agreed date, the court set a case management conference to confirm with Plaintiff if she accepted Defendant's proposed adjustments. Plaintiff failed to appear for the January 29, 2009, case management conference. Even though the court's *Page 2 
staff member made numerous attempts to reach Plaintiff by telephone, that person was unable to do so. Plaintiff did not contact the court as requested in its case management conference notice.
Because Plaintiff failed to communicate with the court as requested or to appear for the January 29, 2009, case management conference, the court's Decision is based on her November 6, 2008, verbal acceptance of Defendant's proposed adjustments. Defendant's proposed tax-to-pay is less than Defendant's Notice of Deficiency Assessment. If the court were to dismiss Plaintiff's appeal for a lack of prosecution she would be assessed the amount on the Notice of Deficiency Assessment. Defendant requests that the court accept its proposed adjustments and revised tax-to-pay. The court accepts Defendant's proposed adjustments. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's revised tax-to-pay for tax year 2006 is $1,908 after a reduction of income tax withholding in the amount of $293. Interest and penalty will be adjusted in accordance with applicable statutes.
Dated this ___ day of February 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron
February 12, 2009. The Court filed and entered this document onFebruary 12, 2009. *Page 1